 

Exhibit 10.1

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

FIFTH AMENDMENT TO COMMERCIAL SUPPLY AGREEMENT

THIS FIFTH AMENDMENT TO THE AGREEMENT (“Fifth Amendment”) is entered into
effective as of this 31st day of August 2016 (“Fifth Amendment Effective Date”)
by and between Horizon Pharma Ireland Limited (“HPIL”), an Irish company, and
Bio-Technology General (Israel) Ltd., an Israeli company (“BTG” and together
collectively with HPIL, “Parties”, and each individually a “Party”).

WHEREAS, HPIL and BTG are party to a Commercial Supply Agreement dated March 20,
2007, as amended or supplemented on September 24, 2007, January 24, 2009, July
1, 2010, July 30, 2008 and March 21, 2012 (“Agreement”).

WHEREAS, on December 14, 2015, BTG sent a notice of termination of the Agreement
to Crealta Pharmaceuticals LLC (“Termination Notice”).

WHEREAS, on January 13, 2016, affiliates of HPIL completed the acquisition of
Crealta Pharmaceuticals LLC and, immediately thereafter, the Agreement was
assigned from Crealta Pharmaceuticals LLC to HPIL.

WHEREAS, BTG desires to rescind its Termination Notice and continue to
manufacture the Product for HPIL.

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
conditions hereinafter set forth and in accordance with Section 14.08 of the
Agreement, the Parties hereby mutually agree to modify the terms of the
Agreement as follows:

 

1.

Definitions. All of the Definitions contained in Article 1 of the Agreement
shall have the same meanings herein unless specifically stated otherwise, Any
capitalized terms not specifically defined herein, shall have the same meaning
ascribed to them as set forth in the Agreement.

 

2.

Termination Letter. BTG hereby withdraws the Termination Notice and HPIL hereby
accepts such withdrawal of the Termination Notice,

 

3.

Term: Section 11.01 of the Agreement is deleted and replaced in its entirety
with the following:

“This Agreement shall be in effect from the Effective Date and shall continue in
effect until December 31, 2030, unless earlier terminated pursuant to a Notice
served by either Party in accordance with Section 11.02 (“Initial Term”),
subject to extension pursuant to the following sentence. This Agreement shall
renew automatically following the initial Term for successive three (3) year
periods, unless earlier terminated pursuant to a Notice served by either Party
in accordance with Section 11.02 (each, a “Renewal Term”). The “Term” shall mean
the initial Term and any and all Renewal Terms.

 

4.

Elective Termination: Section 11.02(i) is deleted in its entirety and replaced
with the following:

“(i) After January 1, 2024, either Party may terminate this Agreement at any
time during the Term by giving at least three (3) years’ advance Notice to the
other Party.”

 

5.

Batches, Orders, Capacity: With respect to the Agreement, the Parties agree as
follows:

 

a.

Section 5.01 is deleted in its entirety.

 

b.

Annually, HPIL is obligated to order and pay for at least […***…] batches of
approximately […***…] grams of Product per batch per year from BTG.

 

c.

HPIL shall order batches in multiples of […***…], and BTG shall manufacture each
such batch to have approximately […***…] grams of Product.

***Confidential Treatment Requested

1

--------------------------------------------------------------------------------

 

 

d.

Annually, BTG shall reserve sufficient capacity to manufacture at the Facility
at least […***…] batches of Product and each such batch shall have approximately
[…***…] grams of Product.

 

6.

Price: Exhibit E to the Agreement is amended by adding the following provision
immediately after (iii):

As and from […***…], for each calendar year and excluding costs charged
separately by BTG as set forth in the Agreement or otherwise mutually agreed by
the Parties in writing, the Price of the Product shall be as follows (assuming
that each such batch has approximately […***…] grams of Product):

 

•

If Horizon orders a total of […***…] batches during an applicable calendar year
then the price per gram for Product shall be USD […***…].

 

•

If Horizon orders at total of […***…] or […***…] batches during an applicable
calendar year, then the price per gram for Product shall be USD […***…].

 

•

If Horizon orders a total of […***…] or more batches during an applicable
calendar year, then the price per gram for Product shall be USD […***…].

 

7.

No Modification: Except as expressly provided for herein, the Agreement shall
remain in full force and effect without amendment. If there is any conflict or
inconsistency between this Fifth Amendment and the Agreement, this Fifth
Amendment shall prevail, The Agreement, as modified by this Amendment, contains
the entire agreement between the Parties hereto with respect to the subject
matter contemplated herein and shall not be modified or amended except by a
written instrument signed by both Parties hereto.

***SIGNATURE PAGE FOLLOWS***

 

 

 

***Confidential Treatment Requested

2

--------------------------------------------------------------------------------

 

IN WITHNESS WHEREOF, each Party has caused this Fifth Amendment to be executed
on its behalf by a duly authorized representative effective as of the Fifth
Amendment Effective Date.

 

Horizon Pharma Ireland Limited

 

Bio-Technology General (Israel) Ltd.

 

 

 

 

 

 

By:

/s/ David G. Kelly

 

By:

/s/ Michel Pettigrew

 

 

 

 

 

Name:

David G. Kelly

 

Name:

Michel Pettigrew

 

 

 

 

 

Title:

Director

 

Title:

Board Member

 

 

 

 

 

 

 

 

 

 

 

 

 

Bio-Technology General (Israel) Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tal Levi

 

 

 

 

 

 

 

 

Name:

Tal Levi

 

 

 

 

 

 

 

 

Title:

General Manager

 

 

3